Daly, J.
When this motion was decided at chambers, it was my impression, from the statement of the parties, that the judgment was against the defendant, Martin, as administrator, and that it might be disregarded, the want of jurisdiction appearing on the face of the judgment. It now appears that the judgment *406was obtained against the defendants fora breach of official duty upon their personal undertaking or bond; and I concur in the opinion, that the justice had jurisdiction of such an action. Such an action is not against an administrator as such, but is against him and his sureties, personally.
Order at chambers reversed, and a new order entered, in accordance with the opinions.